Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Hearing Board is allowed. Respondent Myron Minuskin is suspended from the practice of law for 2Va years, effective November 19, 1999, the date of his interim suspension pursuant to Supreme Court Rule 761. The request by the Administrator that respondent be required to complete payment of his criminal fine prior to the end of his suspension is allowed. Respondent Myron Minuskin shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.